department of the treasury internal_revenue_service washington d c government entities division aug uniform issue list set ev iat legend taxpayer custodian a company b ira c account d amount e dear this letter is in response to a request for a letter_ruling dated date as supplemented by a facsimile dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer maintained ira c an individual_retirement_account ira under code sec_408 with custodian a on date in anticipation of modifying his investment options the taxpayer took a distribution of amount e from ira c the money was intended to be redeposited into an ira account on date amount e was deposited in account d a non-ira account with company b between date and date the taxpayer’s neighborhood was hit by three hurricanes causing extensive damage to the taxpayer’s place of business and residence as a result of the second hurricane the taxpayer’s county was declared a federal disaster_area on date this hurricane also caused most banks and businesses to be closed for up to two weeks the third hurricane caused further power outages for nearly two additional weeks because of the amount of time and the emotional stress and anxiety of completing the necessary repairs to his home and business the taxpayer failed to comply with the 60-day requirement as well as the extended date deadline accorded the taxpayer pursuant to news_release ir-2004-15 of which the taxpayer was not aware the taxpayer has submitted documentation that amount e has remained in account d at all times based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by the taxpayer demonstrates that his failure to rollover amount e was due to the devastation to his home business and the general area resulting from the impact of three hurricanes surrounding the rollover period no portion of amount e has been used and it remains in account d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira c with custodian a you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t1 i d a sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
